Citation Nr: 0809131	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  99-16 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for sinus 
arrhythmia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The veteran had active service from May 1943 to March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision in 
which the RO, among other things, granted an increased rating 
of 10 percent for the veteran's sinus arrhythmia.  The 
veteran filed a notice of disagreement (NOD) in February 
1998, and the RO issued a statement of the case (SOC) in 
April 1999.  The veteran filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals) in June 1999.

In September 1999, the veteran testified during a hearing 
before RO personnel; a transcript of the hearing is of 
record.

In June 2001, the Board remanded the matter on appeal to the 
RO for additional development   After completing some of the 
requested action, the RO continued the denial of the claim 
(as reflected in June and July 2003 supplemental SOCs 
(SSOCs)), and returned this matter to the Board for further 
appellate consideration.

In October 2003, the undersigned Veterans Law Judge (VLJ) of 
the Board granted a  motion to advance this appeal on the 
Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 
2002 & Supp. 2007) and 38 C.F.R. § 20.900(c) (2007).  

In a November 2003 decision, the Board, among other things, 
denied the claim for a rating in excess of 10 percent for 
sinus arrhythmia.  The veteran appealed the Board's denial to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a May 2006 memorandum decision, the Court 
vacated the Board's decision with regard to the denial of a 
rating in excess of 10 percent for sinus arrhythmia and 
remanded this matter to the Board for further proceedings 
consistent with the Court's decision.

In November 2006, the Board remanded the claim to the RO, via 
the Appeals Management Center (AMC) in Washington, DC, for 
additional development.  After completing the requested 
action, the AMC continued the denial of the claim (as 
reflected in a December 2007 SSOC), and returned this matter 
to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Even if the veteran's spells or panic attacks, with the 
primary symptom of chest pain, are deemed to constitute 
attacks of paroxysmal tachycardia, such attacks have not been 
shown to be frequent and severe.

3.  The evidence, to include the results of EKG, 
echocardiogram, and Halter monitor testing, has reflected 
mostly normal cardiovascular findings, and the abnormal 
findings have been mild, with no evidence of cardiac 
hypertrophy, dilation, or ejection fraction less than 50 
percent, or findings of permanent atrial fibrillation.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for sinus 
arrhythmia are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.7, 4.20, 4.27 (1997-2007); 38 C.F.R. § 4.104 
Diagnostic Codes 7099-7013 (as in effect prior to January 12, 
1998); 38 C.F.R. § 4.104, Diagnostic Codes 7010, 7011 (as in 
effect since January 12, 1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the criteria for all higher ratings for a disability), as 
well as information regarding the effective date that may be 
assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Court has also held that, in rating cases, VA must notify 
the claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include via the AMC).  Id.; Pelegrini, 18 Vet. App. at 
112.  See also Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, 
the VCAA notice requirements may, nonetheless, be satisfied 
if any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in a November 2006 post-rating letter, the 
AMC provided notice to the veteran regarding what information 
and evidence was needed to substantiate the claim for a 
rating in excess of 10 percent for sinus arrhythmia, as well 
as what information and evidence must be submitted by the 
veteran, what information and evidence would be obtained by 
VA, and the need for the veteran to advise VA of and to 
submit any further evidence that is relevant to the claim.  
The April 1999 SOC (and, later, the June 2003 SSOC) set forth 
the criteria for higher ratings for the veteran's disability 
(which suffices for Dingess/Hartman).  The November 2006 
letter also informed the veteran how disability ratings and 
effective dates are assigned and the type of evidence that 
impacts those determinations.  In addition, the November 2006 
letter indicated that the veteran had to submit or have VA 
obtain medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and its impact on his 
employment, and provided examples of the types of medical and 
lay evidence that the veteran should submit or have VA obtain 
to establish entitlement to a higher rating. 

After issuance of the November 2006 letter, and opportunity 
for the veteran to respond, the December 2007 SSOC reflects 
readjudication of the claim.  Hence, the veteran is not shown 
to be prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, post-service private 
medical records, VA outpatient treatment (VAOPT) records and 
reports of VA examinations.  Also of record and considered in 
connection with the appeal is the transcript of the veteran's 
September 1999 RO hearing, as well as various written 
statements submitted by the veteran and by his 
representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
However, where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-
510 (2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Effective January 12, 1998, VA revised the criteria for 
evaluating disorders of the cardiovascular system.  See 62 
Fed. Reg. 65207 (Dec. 11, 1997).  As there is no indication 
that the revised criteria are intended to have a retroactive 
effect, the Board has the duty to adjudicate the claim only 
under the former criteria for any period prior to the 
effective date of the revised criteria, and to consider the 
revised criteria for the period beginning on the effective 
date of the new provisions.  See Wanner v. Principi, 17 Vet. 
App. 4, 9 (2003); DeSouza v. Gober, 10 Vet. App. 461, 467 
(1997).  See also VAOPGCPREC 3- 2000 (2000) and 7-2003 
(2003).  

In this case, the RO and AMC have considered the claim under 
both the former and revised applicable criteria.  Hence, 
there is no due process bar to the Board also considering the 
claim in light of the former and revised applicable rating 
criteria.  In addition, the RO gave the veteran notice of the 
former criteria in the April 1999 SOC and the June 2003 
SSOCs, while the Board provided notice as to the revised 
criteria in its November 2003 decision.

The Board points out, however, that the in the May 2006 
memorandum decision (discussed in more detail below), the 
Court has indicated that the Board should primarily consider 
evidence obtained after the January 1998 effective date of 
the revised criteria in determining whether the veteran is 
entitled to a rating higher than 10 percent under the former 
criteria..

The veteran's service-connected sinus arrhythmia has been 
rated 10 percent under former Diagnostic Codes (DC) 7099-
7013, which is indicative of disability rated by analogy to 
paroxysmal tachycardia.  See 38 C.F.R. §§ 4.20, 4.27, 4.104.  
Under the former rating criteria, a 10 percent rating was 
assigned for infrequent attacks, and a 30 percent rating was 
authorized for severe, frequent attacks.

The revised DC 7010 applies to supraventricular arrhythmias.  
A 10 percent rating is warranted for permanent atrial 
fibrillation (lone atrial fibrillation), or; one to four 
episodes per year of paroxysmal atrial fibrillation or other 
supraventricular tachycardia, documented by ECG or Halter 
monitor.  A 30 percent rating is warranted where there is 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia with more than four episodes per year, documented 
by ECG or Halter monitor.  38 C.F.R. § 4.104.

In addition, the revised criteria incorporate objective 
measurements of the level of physical activity, expressed 
numerically in metabolic equivalents (METs), at which cardiac 
symptoms develop.  38 C.F.R. § 4.104, Note 2.  A 10 percent 
rating is provided for sustained ventricular arrhythmias when 
a workload of 7 METs but not greater than 10 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or 
continuous medication is required.  A 30 percent rating is 
provided where a workload of 5 METs but not greater than 7 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or there is evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  A 
60 percent rating is warranted where there has been more than 
one episode of acute congestive heart failure in the past 
year, or; workload of greater than 3 metabolic equivalents 
(METs) but not greater than 5 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  A 
100 percent rating is warranted for (1) indefinite period 
from date of hospital admission for initial evaluation and 
medical therapy for a sustained ventricular arrhythmia, or; 
for indefinite period from date of hospital admission for 
ventricular aneurysmectomy, or; with an automatic implantable 
Cardioverter-Defibrillator (AICD) in place or (2) chronic 
congestive heart failure, or; workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  38 C.F.R. § 4.104, DC 7011 (as in 
effect since January 12, 1998).  

Considering the pertinent evidence in light of the above-
noted legal authority and points raised in the Court's May 
2006 memorandum decision, the Board finds that the criteria 
for a rating in excess of 10 percent for sinus arrhythmia are 
not met.

During an August 1997 VA examination, the veteran denied any 
exertional dyspnea.  His lungs were clear.  A cardiovascular 
examination revealed no hypertension, normal sinus rhythm, no 
murmurs and no heart enlargement. He was diagnosed with a 
history of arrhythmia and history of hypertension.  August 
1997 chest X-rays showed no evidence of acute cardiopulmonary 
disease.

Subsequently, during a September 1998 VA examination, the 
veteran reported dizziness and pain across the chest that 
caused him to be short of breath in service.  The veteran 
indicated that he no longer had dizziness or shortness of 
breath but did continue to experience pain in his left arm 
and chest.  He described these pains as "spells" that would 
occur "maybe six-eight times a month and they can only last 
from maybe two minutes to two hours."  On physical 
examination, his lungs were clear.  His heartbeat was 
regular.  There were no murmurs or bruits.  There were no 
signs or symptoms of congestive heart failure.  He was 
diagnosed with a history of arrhythmias and recommended to 
undergo further testing.

During the RO hearing, the veteran indicated that he felt a 
sharp pain in his chest "maybe once or twice a month," 
lasting over five minutes, making him jump and hold his chest 
(Hearing transcript, pp. 16-17).  He also indicated that 
seven or eight times per month he would get chest pains and a 
burning sensation between midnight and 4:00 am, waking him 
up, and lasting about half an hour (p. 17).

A May 2000 note from Dr. Albanese indicated that the veteran 
was being followed for sinus arrhythmia.  An October 1998 
treatment note indicates that the veteran did not have chest 
pain or symptomatology to suggest heart disease.  Dr. 
Albanese's treatment notes from June 1998, March 1999, and 
May 1999 contain cardiovascular findings were of regular rate 
and rhythm.

During a December 2002 VA examination, the veteran reported 
that he was able to carry 24 pounds up 8 steps, which the 
examiner noted was the equivalent of 10 METs level of 
activity.  The veteran reported a history of chest pain, 
palpitations and shortness of breath.  Upon examination, his 
heart showed a regular rate and rhythm.  There were no 
murmurs.  An EKG showed normal sinus rhythm, normal axis and 
nonspecific sinus-tachycardia changes.  An echocardiogram 
showed a normal left ventricular systolic performance with 
mild left ventricular hypertrophy and mild biatrial 
enlargement.  There was no atrial fibrillation. The examiner 
noted that there were no Halter monitor or current EKG 
results to show the frequency of the veteran's sinus 
arrhythmia, but that the veteran reported that he had "panic 
attacks" approximately twice a month.  The examiner wrote, 
"I suspect that these might be related to paroxysmal atrial 
fibrillation, however, I do not have definitive evidence to 
confirm that."  The examiner added that if the "panic 
attacks" were related to sinus arrhythmia, then this 
occurred twice per month, but "[t]here is no objective 
evidence that the patient has suffered from sinus arrhythmia 
post service."  He also wrote that the veteran "does not 
suffer from permanent atrial fibrillation."

In its memorandum decision vacating the Board's decision, the 
Court noted the Board's failure to address whether the 
veteran's panic attacks were related to his service-connected 
sinus arrhythmia (thus possibly warranting a 30 percent 
rating for severe, frequent attacks of paroxysmal tachycardia 
under former DC 7013) and its failure to discuss whether a 
new VA examination was warranted in light of the lack of a 
Halter monitor test.  See Palumbo v. Nicholson, 21 Vet. App. 
80 (table), 2006 WL 1522545, at *4-*5 (2006).  Consistent 
with the memorandum decision, in a November 2006 remand, the 
Board instructed the AMC to afford the veteran a new VA 
examination.  That action having been accomplished, the Board 
will now address the possible relationship between the 
veteran's panic attacks and his sinus arrhythmia.

On remand, two VA heart examinations were conducted, in 
September and October 2007.  During the September 2007 VA 
examination, the veteran described frequent recurrent 
episodes of chest pain and shortness of breath that resolved 
if he relaxed.  This discomfort had no pattern, and occurred 
during both exertion and while at rest.
On examination, there were normal heart sounds without murmur 
or gallop, there was no peripheral edema and peripheral 
pulses were 2+ throughout.  There was no evidence of 
congestive heart failure.  The examiner ordered chest X-ray, 
echocardiogram, and Halter monitor tests.  He also wrote that 
exercise testing would not be appropriate because the yield 
would be very low due to the veteran's age (81) and current 
symptomatology.  The examiner diagnosed the veteran with 
chest pain and sinus arrhythmia, and wrote, "I believe this 
patient has chest pain that may be a result of post-traumatic 
stress disorder."

On October 2007 VA examination, the veteran (who was then 
noted to be a poor historian), reported noted occasional 
chest discomfort after activity and periodic "fluttering of 
the heart."  He also indicated that he did get some 
shortness of breath on exertion and the chest tightness or 
flutter would last just a few seconds when it occurred.  On 
examination, there were no murmurs, no cardiac enlargement to 
percussion, no carotid bruits, and pulses were +1.  There was 
no evidence of congestive heart failure.  The examiner 
diagnosed coronary artery disease (CAD), and indicated that 
EKG showed non-specific sinus tachycardia changes and 
tachycardia abnormality.  There was normal sinus rhythm, 
ejection fraction was 55, and there was aortic sclerosis.  
The Halter monitor test showed normal sinus rhythm with rare 
premature atrial contraction, a brief run of paroxysmal 
atrial tachycardia.  The Halter monitor test report also 
indicated that there was no evidence of high degree 
atrioventricular block or any significant sinus tachycardia 
wave changes to suggest ischemia.

First addressing the former criteria, the Board finds that 
the evidence does not reflect that the veteran's sinus 
arrhythmia has resulted in severe, frequent attacks 
warranting the next higher 30 percent rating under former DC 
7010.  The terms "slight," "moderate" and "severe" are 
not defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6 (2007).  Similarly, with regard to paroxysmal 
tachycardia, the term "frequent" is not defined.  The Board 
notes that the two opinions as to whether the veteran's 
spells or panic attacks are related to his service-connected 
sinus arrhythmia were expressed in speculative language that 
does not provide the degree of certainty required for medical 
nexus evidence.  See Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998), 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993).  The 
December 2002 VA examiner wrote that the veteran's panic 
attacks "might be related to paroxysmal atrial 
fibrillation," and the September 2007 VA examiner wrote that 
the veteran's chest pain "may be a result of" PTSD.  

In any event, even if the veteran's spells or panic attacks, 
with the primary symptom of chest pain, are deemed to 
constitute attacks of paroxysmal tachycardia under DC 7013, 
the evidence does not reflect that these attacks have 
occurred with sufficient frequency or severity to warrant a 
higher, 30 percent rating under the former DC 7010.  The 
veteran indicated that they occurred six to eight times per 
month in September 1998 and twice per month in December 2002.  
On the September 1998 examination, the veteran indicated that 
the attacks consisted of pain but not shortness of breath or 
other symptoms, and that they lasted two minutes to two 
hours.  During the RO hearing, he indicated that some pains 
occurred once or twice per month causing him to jump and hold 
his chest, and others occurred seven to eight times per month 
causing a burning sensation and lasting about half and hour.  
The veteran did not did not indicate the severity or duration 
of his chest pains on the December 2002 VA examination.  More 
recently, on the September 2007 VA examination, the veteran 
indicated that the episodes consisted of chest pain and 
shortness of breath that were frequent and recurrent but 
resolved when he relaxed.  Thus, while the frequency and 
severity of the veteran's attacks have thus varied since he 
filed his claim in July 1997, at no time have they been both 
frequent and severe, warranting a higher, 30 percent rating 
under former DC 7030.

The Board also finds that a rating in excess of 10 percent is 
not warranted under the revised criteria.  The evidence, to 
include the results of  EKG, echocardiogram, and Halter 
monitor testing, has reflected  mostly normal cardiovascular 
findings, and the abnormal findings have been mild, such as 
the mild left ventricular hypertrophy and biatrial 
enlargement with normal left ventricular systolic performance 
and no atrial fibrillation on the December 2002 
echocardiogram, nonspecific sinus tachycardia changes and 
tachycardia abnormality with normal sinus rhythm and ejection 
fraction of 55 on the October 2007 EKG, and normal sinus 
rhythm with rare premature atrial contraction and brief run 
of paroxysmal atrial tachycardia and rare Pucs on the October 
2007 Halter monitor test.  Thus, there has been no evidence 
of cardiac hypertrophy, dilation, or ejection fraction less 
than 50 percent warranting higher ratings under revised DC 
7011.  Moreover, there have been no findings of permanent 
atrial fibrillation or more than four episodes of paroxysmal 
atrial fibrillation or other supraventricular tachycardia 
warranting higher ratings under revised DC 7010.  Indeed, the 
December 2002 VA examiner specifically found that the veteran 
did not suffer from permanent atrial fibrillation, and the 
October 2007 Halter monitor test report indicates that there 
was no evidence of high degree atrioventricular block or any 
significant sinus tachycardia.   In addition, while the 
September 2007 VA examiner did not order exercise testing 
because the veteran's age and symptoms would render the 
findings imprecise, prior testing in December 2002 had shown 
that the veteran could perform the equivalent of 10 METs and 
the veteran indicated during the more recent September 2007 
VA examination that his symptoms did not necessarily occur 
with exertion.

The above determinations are based upon consideration of 
pertinent former and revised provisions of VA's rating 
schedule.  Additionally, the Board finds that there is no 
showing that, at any point since the July 1997 claim for 
increase, the veteran's sinus arrhythmia reflects so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (as cited in the April 1999 SOC 
and discussed in the December 2007 SSOC).  While the veteran 
indicated during the September 1998 VA examination that this 
disability over the years has greatly impaired his work and 
his life, the October 2007 VA examiner indicated that the 
veteran retired in 1990 and was a coal mine inspector for the 
12 years preceding retirement.  Thus, since the July 1997 
claim for increase, this disability has not objectively been 
shown to markedly interfere with employment (i.e., beyond 
that contemplated in the assigned 10 percent rating) to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Hence, the criteria for invoking the procedures 
set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 10 percent for sinus arrhythmia 
must be denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against assignment of a 
higher rating, that doctrine is not for application in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 10 percent for sinus arrhythmia is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


